NUMBER 13-15-00262-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

JOHNNY OCANAS,                                                                  Appellant,

                                             v.

THE ATTORNEY GENERAL OF TEXAS,                      Appellee.
____________________________________________________________

             On appeal from the 267th District Court
                   of Calhoun County, Texas.
____________________________________________________________

                           MEMORANDUM OPINION
                 Before Justices Garza, Benavides, and Longoria
                        Memorandum Opinion Per Curiam

       Appellant, Johnny Ocanas, appearing pro se, filed a brief on July 8, 2015. On

July 16, 2015, the Clerk of this Court notified appellant that his brief failed to comply with

Texas Rule of Appellate Procedure 38.1 and requested that appellant file an amended

brief within ten days of that notice. Appellant did not file an amended brief, but instead

filed a response to this Court’s notice consisting of three case citations.
       On July 29, 2015, the Court issued an order stating the brief contained numerous

formal defects and that the case has not been properly presented. See TEX. R. APP. P.

38.9. Under the authority of Texas Rule of Appellate Procedure 38.9(a) and (b), the

Court struck appellant’s brief, ordered appellant to file an amended brief in compliance

with Rule 38.1 within fifteen days from the date of the order, and notified appellant that if

the Court received another brief that did not comply, the Court may strike the brief, prohibit

appellant from filing another, and proceed as if appellant had failed to file a brief, under

which circumstances the Court may affirm the judgment or dismiss the appeal. See id.

38.9(a), 42.3(b),(c).

       On September 8, 2015, appellant filed an amended brief. The amended brief fails

to comply with the Texas Rules of Appellate Procedure. See id. 38.1. Specifically,

appellant=s amended brief fails to contain a table of contents with reference to pages of

the brief as required by Rule 38.1(b); the index of authorities does not indicate pages of

the brief where the authorities are cited as required by Rule 38.1(c); does not state

concisely and without argument the facts pertinent to the issues or points presented as

required by Rule 38.1(d); and does not contain a clear and concise argument for the

contentions made.

       Pro se litigants are held to the same standards as licensed attorneys, and they

must therefore comply with all applicable rules of procedure. Mansfield State Bank v.

Cohn, 573 S.W.2d 181, 184-85 (Tex. 1978). If a party files a brief that does not comply

with the Texas Rules of Appellate Procedure, and that party files an amended brief that

likewise does not comply with the rules, Athe court may strike the brief, prohibit the party


                                              2
from filing another, and proceed as if the party had failed to file a brief.@ TEX. R. APP. P.

38.9(a). Pursuant to Texas Rule of Appellate Procedure 38.8(a), where an appellant has

failed to file a brief, the appellate court may dismiss the appeal for want of prosecution.

       Accordingly, we strike appellant=s non-conforming brief and order the appeal

DISMISSED FOR WANT OF PROSECUTION. See TEX. R. APP. P. 38.8(a), 38.9(a),

42.3(b)(c).

                                                                       PER CURIAM


Delivered and filed the
1st day of October, 2015.




                                             3